          Case 3:20-cv-02731-VC Document 727 Filed 09/30/20 Page 1 of 3




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov
        neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                      SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,              )   CASE NO. 3:20-cv-02731-VC
                                                  )
        Plaintiffs,                               )   FEDERAL DEFENDANTS’ REPLY IN
                                                  )   SUPPORT OF MOTION TO ENFORCE BAIL
   v.                                             )   ORDER:
                                                  )   ABDIWELLE YOUSUF
DAVID JENNINGS, et al.,                           )
                                                  )
        Defendants.                               )
                                                  )


        In their response, Plaintiffs do not deny, nor can they, that Mr. Yousuf violated the terms of his

release when he failed to quarantine at the address listed in his bail application. Instead, Plaintiffs argue

that because Mr. Yousuf failed to do what he said he would do in his bail application, which the Court

did not then explicitly order, that he should not be ordered to attend inpatient rehabilitation upon

Defendants’ explicit motion. Because of Mr. Yousuf’s serious history of drug abuse and the fact that he

is again facing homelessness, the Court should order Mr. Yousuf to attend inpatient rehabilitation as a

condition of his release on bail in this matter. Should the Court prefer to construe Federal Defendants’

motion as a motion to modify Mr. Yousuf’s bail order, rather than enforce, Federal Defendants do not

FED. DEFS.’ REPLY ISO MOT. TO ENFORCE BAIL, YOUSUF
No. 3:20-cv-02731-VC
            Case 3:20-cv-02731-VC Document 727 Filed 09/30/20 Page 2 of 3




object.

          Contrary to Plaintiffs’ assertions, Federal Defendants do not assert in their motion to enforce that

Mr. Yousuf’s failure to attend inpatient rehabilitation is a violation of the explicit terms of the Court’s

bail order. See ECF No. 713 at 3. Rather, Mr. Yousuf’s failure to do as he promised to do in his bail

application violated the spirit of the Court’s order releasing him from detention. In his supplemental

filing in support of his bail application, Mr. Yousuf stated that “on release [he] will enroll in inpatient

treatment . . . to which parole has referred him” and that he “propose[d] to enroll in inpatient treatment.”

ECF No. 362-1. Contrary to Plaintiffs’ characterization in their response, such statements were not

qualified upon the treatment being prescribed again after Mr. Yousuf was released. Unlike other

individuals who did not have seemingly confirmed space available at a proposed facility, like Mr.

Nguyen and Mr. Rivera-Giorges, ECF No. 242, Mr. Yousuf represented that he was going to attend

inpatient treatment after quarantining, not that he would do so if his parole officer told him that he must.

If Mr. Yousuf cannot be held accountable for executing his release plan set forth to the Court and

Federal Defendants in the bail application process, then the statements in his bail application regarding

his commitment to remain sober and “lead[ ] a productive life out of custody” should also be given little

weight. 1

          Because Mr. Yousuf did not carry out his plans on his own, Federal Defendants now seek an

order from the Court that Mr. Yousuf attend inpatient treatment. Because Mr. Yousuf’s
probation/parole officer has stated that she would arrange for Mr. Yousuf to attend such a program if

ordered, ECF No. 713-1 ¶ 10, Defendants request such an order from the Court, rather than leaving

attendance to the probation/parole officer’s discretion as Plaintiffs propose. In the alternative, or if Mr.

Yousuf is unwilling or unable to attend such inpatient rehabilitation, Federal Defendants request that

ICE be given permission to arrest Mr. Yousuf. Additionally, Federal Defendants request that Class

Counsel be reminded that they are required to advise class members released on bail of the conditions



1
 Indeed, every bail applicant has set forth a plan for release, often times stating that they will seek
mental health treatment or other rehabilitative services, and not every element of those release plans
have been ordered by the Court when bail has been granted. If class members are free to propose release
plans in their applications but then not carry out those plans unless explicitly ordered by the Court, the
entirety of the bail process promulgated by the Court is severely undermined.
FED. DEFS.’ REPLY ISO MOT. TO ENFORCE BAIL, YOUSUF
No. 3:20-cv-02731-VC                        2
         Case 3:20-cv-02731-VC Document 727 Filed 09/30/20 Page 3 of 3




set by the Court and ensure that class members understand the conditions. See ECF No. 543 ¶ 13.

DATED: September 30, 2020                         Respectfully submitted,
                                                  DAVID L. ANDERSON
                                                  United States Attorney

                                                  /s/ Adrienne Zack
                                                  ADRIENNE ZACK
                                                  Assistant United States Attorney

                                                  Attorneys for Federal Defendants




FED. DEFS.’ REPLY ISO MOT. TO ENFORCE BAIL, YOUSUF
No. 3:20-cv-02731-VC                        3
